Citation Nr: 0323167	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from June 1967 to 
February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran's disagreement with the 30 percent rating led to this 
appeal.  

In January 2003, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), as then in effect, the Board undertook 
additional development of the veteran's claim.  As part of 
that development, in a letter dated in April 2003, the Board 
requested that the veteran identify health care providers and 
complete authorization forms so that the Board could request 
identified medical records.  The Board informed the veteran 
that if he wished to do so, he could get those records and 
send them to the Board.  In the letter, the Board requested 
that the veteran complete the enclosed forms as soon as 
possible, preferably within 30 days of the date of the 
letter.  

Since that time, evidence added to the record includes VA 
outpatient records dated from February 2000 to June 2003 and 
a Springfield Vet Center update assessment summary and 
treatment plan dated in August 2003 as well as the report of 
an August 2003 VA PTSD examination.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), in addition to that specified 
below, are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claim as well as his 
and VA's obligation in obtaining that 
evidence.  See 38 C.F.R. § 3.159 (2002).  

2.  After accomplishment of any 
additional development deemed necessary, 
including obtaining any additional VA 
outpatient records, hospital summaries 
and Vet Center reports that have not been 
obtained previously, the RO should 
readjudicate the veteran's claim for an 
initial rating in excess of 30 percent 
for PTSD.  The RO should address all 
contentions and arguments made by the 
veteran, including that his PTSD prevents 
him from keeping a regular job.  

3.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran with a new supplemental statement 
of the case (SSOC) that addresses all 
evidence added to the record since its 
most recent SSOC, which is dated in 
October 2001.  The veteran should be 
provided an appropriate opportunity to 
respond.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


